Title: To George Washington from Brigadier General Samuel Holden Parsons, 24 December 1779
From: Parsons, Samuel Holden
To: Washington, George


        
          Dear General
          E[lizabeth] Town [N.J.] 24th Decr 1779
        
        I am inform’d that the Fleet which had fallen down to the Hook Saild Yesterday at 2 o’Clock P.M. and consisted of near 100 sail under Convoy of 1 Ship of 74 Guns & 1 of 40 Guns & one of 36 Guns bound to Europe, No Troops on Board—The Fleet with Troops are still at the Watering Place ’tis expected this Fleet will fall down to the Hook about the forepart of next Week—The Horse on Staten Island, are to embark to Day—those already embark’d are said to have only fourteen Days Forage on Board, but this I am not certain of.
        The Galley & Sloop Stationd at Decker’s Ferry saild for New York Yesterday Morning at which Time General Skinner set of[f] for New York—Part of Buskirk’s Regiment at Decker’s Ferry are endeavoring to Strengthen that Post, by placing two Rows of Pickets around a Stone House, making loopholes for small Arms

&c. my Informant says it is undoubted that Genl Clinton & Ld Cornwallis are going in the Fleet. I am with the greatest Respect yr Obedt Servt
        
          Saml H. Parsons
        
      